961 A.2d 54 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Earl WILSON, Petitioner.
No. 243 EAL 2008.
Supreme Court of Pennsylvania.
November 19, 2008.

ORDER
PER CURIAM.
AND NOW, this 19th day of November 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether the Superior Court erred and misapply the appellate standard of review set forth in Commonwealth v. Walls, 592 Pa. 557, 926 A.2d 957 (2007) when it vacated the judgment of sentence and remanded for re-sentencing?